UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-01807 ­­ Value Line Larger Companies Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I – A N N U A LR E P O R T J u n e3 0 ,2 0 1 2 DISTRIBUTOR EULAV Securities LLC Value Line Larger Companies Fund, Inc. 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00086631 Value Line Larger Companies Fund, Inc. To Our Value Line Larger To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six month period ending June 30, 2012. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Larger Companies Fund, Inc. (the “Fund”) had a total return of 7.96% for the first six months of 2012 which compares to a total return of 9.49% for the Standard & Poor’s 500 stock Index(1). Prospects of a slow yet continuing economic recovery coupled with better than expected corporate profit reports boosted stock prices for the first six months of the year. Many companies reported record profits and cash flows that were better than a cautious market predicted. While global macro-economic events caused periods of volatility and uncertainty, stocks ended the period with solid gains regardless. Results in the Fund for the first six months of the year benefitted from good stock selection in the healthcare and consumer staples sectors. An underweighted position in the energy sector and an over weighted position in consumer discretionary sector also benefitted the Fund. However, an underweighted position in the financial services sector detracted from the Fund’s performance for the period. Stock selection in the technology, materials, and telecommunication sectors also detracted from the Fund’s results as those stocks, while mostly generating positive returns, underperformed the overall market for the period. We continue to emphasize larger-capitalized stocks in the Fund that generally are ranked in the higher categories of 1, 2 or 3 in the Value Line Timeliness Ranking System. The Fund ended the period with overweighted positions in the technology, healthcare, consumer discretionary and materials sectors, while being underweighted in the financials, consumer staples and energy sectors. We believe the current environment is especially conducive to a well-diversified portfolio. Our goal is to generate solid returns through capital growth across economic cycles. Thank you for investing with the Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Mark Spellman Mark Spellman, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. 2 Value Line Larger Companies Fund, Inc. Companies Fund Shareholders Economic Highlights (unaudited) The first half of 2012 saw a robust U.S. stock market, with the S&P 500 returning 9.49% for the period. The strength of the market was evident despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.0% for the first quarter of the year, slowing to 1.5% for the second quarter. A sluggish labor market remains the primary stumbling block for the U.S. economy which seems to be in the summer doldrums. Employment growth averaged 75,000 per month in the second quarter, down from a monthly average of 226,000 in the first quarter. The higher jobs number of the first quarter did allow for a modest improvement in the overall unemployment rate, dropping from 8.5% at year-end 2011 to 8.2% on June 30, 2012. Weakness in overall job creation has led to a decline in consumer confidence in 5 of the last 6 months. However, despite this decline in consumer confidence, consumers have reported no plans to slash their spending, although spending dropped slightly in May, the first drop in 11 months. It is critical that consumers continue to spend as they account for 70% of economic activity. Falling prices at the pump may continue to provide spending support for this critical component of economic growth. In addition to lower gas prices, the housing market has been a bit of a bright spot for the consumer, albeit in selective areas of the country. There have been recent signs of recovery including sales of new single family homes in May that were at its highest level in more than two years. May’s much bigger than expected increase also reduced the supply of newly built houses to its lowest point since before the housing crisis. While homebuilding is unlikely to take off until the unemployment rate recedes, the reduced supply of homes may pave the way for some firming of housing prices. U.S. Treasury bond prices also defied those investors expecting a weakened performance from the U.S. government’s loss of it AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events. While the 10-year U.S. Treasury bond hovered around a 2% yield in the first quarter, it had touched a 1.5% yield by June. 3 Value Line Larger Companies Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 through June 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 1/1/12 1/1/12 6/30/12 thru 6/30/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.00% multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Larger Companies Fund, Inc. Portfolio Highlights at June 30, 2012 (Unaudited) Ten Largest Holdings Percentage of Issue Shares Value Net Assets Apple, Inc. $ % Starbucks Corp. $ % U.S. Bancorp $ % Union Pacific Corp. $ % Visa, Inc. Class A $ % International Business Machines Corp. $ % Walt Disney Co. (The) $ % BCE, Inc. $ % UnitedHealth Group, Inc. $ % Comcast Corp. Class A $ % Asset Allocation - Percentage of Net Assets Sector Weightings - Percentage of Total Investment Securities 5 Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (97.8%) CONSUMER DISCRETIONARY (16.3%) AutoZone, Inc. * $ Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Las Vegas Sands Corp. McDonald’s Corp. NIKE, Inc. Class B Priceline.com, Inc. * Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES (3.5%) Costco Wholesale Corp. PepsiCo, Inc. Sysco Corp. ENERGY (7.3%) Chevron Corp. Enterprise Products Partners L.P. EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. Schlumberger Ltd. TransCanada Corp. (1) FINANCIALS (5.8%) BlackRock, Inc. Capital One Financial Corp. JPMorgan Chase & Co. M&T Bank Corp. U.S. Bancorp HEALTH CARE (18.0%) Aetna, Inc. Agilent Technologies, Inc. Shares Value Allergan, Inc. $ Amgen, Inc. Biogen Idec, Inc. * Bristol-Myers Squibb Co. Express Scripts Holding Co. * Gilead Sciences, Inc. * McKesson Corp. Novartis AG ADR Novo Nordisk A/S ADR Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. * INDUSTRIALS (9.8%) Boeing Co. (The) Canadian National Railway Co. Danaher Corp. Expeditors International of Washington, Inc. FedEx Corp. Precision Castparts Corp. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY (26.3%) Accenture PLC Class A Altera Corp. Apple, Inc. * ARM Holdings PLC ADR (1) Baidu, Inc. ADR * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Cognizant Technology Solutions Corp. Class A * eBay, Inc. * EMC Corp. * Facebook, Inc. Class A * (1) Google, Inc. Class A * See Notes to Financial Statements. 6 Value Line Larger Companies Fund, Inc. June 30, 2012 Shares Value Intel Corp. $ International Business Machines Corp. Intuit, Inc. Motorola Solutions, Inc. NetApp, Inc. * Oracle Corp. QUALCOMM, Inc. SAP AG ADR (1) TE Connectivity Ltd. Texas Instruments, Inc. Visa, Inc. Class A VMware, Inc. Class A * MATERIALS (7.2%) Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR (1) E.I. du Pont de Nemours & Co. Ecolab, Inc. Monsanto Co. Potash Corporation of Saskatchewan, Inc. TELECOMMUNICATION SERVICES (2.5%) America Movil SAB de C.V. Series L, ADR BCE, Inc. UTILITIES (1.1%) Duke Energy Corp. TOTAL COMMON STOCKS (COST $139,672,295) (97.8%) Principal Amount Value SHORT-TERM INVESTMENTS (2.1%) REPURCHASE AGREEMENTS (2.1%) $ With Morgan Stanley, 0.14%, dated 06/29/12, due 07/02/12, delivery value $3,800,044 (collateralized by $3,400,000 U.S. Treasury Notes 3.1250% due 05/15/21, with a value of $3,888,796) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,800,000) (2.1%) Shares Value COLLATERAL FOR SECURITIES ON LOAN (3.2%) Value Line Funds Collateral Account TOTAL COLLATERAL FOR SECURITIES ON LOAN (Cost $5,901,500) (3.2%) TOTAL INVESTMENT SECURITIES (103.1%) (Cost $149,373,795) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-3.1%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($183,591,249 ÷ 9,811,809 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of June 30, 2012, the market value of the securities on loan was $6,007,205. ADR American Depositary Receipt. See Notes to Financial Statements. 7 Value Line Larger Companies Fund, Inc. Statement of Assets and Liabilities at June 30, 2012 (unaudited) Assets: Investment securities, at value (Cost - $145,573,795) (securities on loan, at value, $6,007,205) $ Repurchase agreement (Cost - $3,800,000) Cash Interest and dividends receivable Prepaid expenses Receivable for securities lending income Receivable for capital shares sold Total Assets Liabilities: Payable upon return of collateral for securities on loan Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 9,811,809 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($183,591,249 ÷ 9,811,809 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2012 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $53,640) $ Securities lending income Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Directors’ fees and expenses Registration and filing fees Custodian fees Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 8 Value Line Larger Companies Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2012 (unaudited) and for the Year Ended December 31, 2011 Six Months Ended June 30, 2012 Year Ended (unaudited) December 31, 2011 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) ) Net increase/(decrease) in net assets from operations ) Distributions to Shareholders: Net investment income — ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase/(Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 9 Value Line Larger Companies Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Larger Companies Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose sole investment objective is to realize capital growth. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 - Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of June 30, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
